[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CLARIFICATION REQUESTED BY PLAINTIFF'S MOTION DATED JUNE 1, 1992
In its Memorandum of Decision dated May 21, 1992, the court stated:
      "The defendant shall pay the plaintiff in reduction of the present arrearage in child support $15 per week."
Although the arrearage was discussed in final argument by both attorneys, the amount of that arrearage was not stated to the court nor does it appear in the evidence presented during the hearing.
In the Motion to Clarify — dated June 1, 1992 the plaintiff asked the court to establish the arrearage upon which the defendant CT Page 6971 has to make payments.
The only figure of the amount of the arrearage is in a ruling by Judge Maiocco dated January 17, 1992 in which he stated:
      "Finding of an arrearage in the amount of $410. Payments on the arrearage are $15/week. Payment of modification amount and payment on arrearage to begin January 24, 1992."
Whether any payments were made on the arrearage or further arrearage accrued does not appear in the file, the hearing or arguments of counsel.
The court finds that the arrearage on which the defendant shall pay the plaintiff $15. per week is $410.
THOMAS J. O'SULLIVAN, STATE TRIAL REFEREE